Case: 12-50121     Document: 00511957175         Page: 1     Date Filed: 08/15/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 15, 2012

                                     No. 12-50121                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



EDWARD DESHAN SMITH,

                                                  Plaintiff - Appellant
v.

GIDDINGS, TEXAS; LEE COUNTY SHERIFF’S DEPARTMENT; DEREK
EASLEY, Sheriff’s Deputy; SHERIFF DEPUTY CARVIN; SHERIFF
DEPUTY ROBERTSON; MARIEL DAWSON,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                          U.S. Dist. Ct. No. 1:10-CV-696


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Edward DeShan Smith (“Smith”) sued the “Giddings, Texas Lee County
Sheriff’s Department,” Sheriff Deputies Carvin, Easley and Robertson (the
“Deputies”), and Mariel Dawson (“Dawson”) for alleged civil rights violations
arising out of an incident when Dawson, Smith’s home healthcare provider,
summoned law enforcement (the Deputies) to Smith’s home. The district court

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50121      Document: 00511957175         Page: 2     Date Filed: 08/15/2012



                                      No. 12-50121

dismissed the “Giddings, Texas Lee County Sheriff’s Department” and Dawson
early in the litigation. That order is not appealed.1
       Only Deputy Carvin appeared in the litigation. Deputies Easley and
Robertson were never served. Accordingly, the latter were dismissed without
prejudice for want of prosecution. Deputy Carvin filed a motion for summary
judgment to which Smith failed to respond. The district court noted the lack of
response but also addressed the motion on its merits and granted the motion.
This timely appeal followed.
       On appeal, Smith makes various conclusory and unsupported accusations
of bias against the district judge. He cites no case authority and provides no
analysis of any alleged deficiencies in the district court’s reasoning. While pro
se litigants are afforded the benefit of liberal construction, they are still required
to brief arguments. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Smith wholly fails to meet even the most minimal of briefing standards; we
therefore treat his arguments as abandoned. Id.
       AFFIRMED.




       1
         Smith’s notice of appeal listed only the order “entered February 3, 2012,” which we
assume to be a reference to the court’s dismissal order directed to the Deputies and dated
February 1, 2012. The order dismissing the Lee County Sheriff’s Department and Dawson was
dated February 22, 2011. Even if we construed the Notice of Appeal to reach that order, Smith
fails to address the district court’s reasoning in entering that dismissal and, thus, his
arguments about that order would fail for the same reason as his arguments about the
Deputies.

                                             2